DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 10/18/18 are acceptable.  

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a method for protecting an electric load including the limitation “monitoring, via the lightning detection circuit, for lightning activity within the threshold distance for a first time period; and in response to determining that lightning has not been detected within the threshold distance during the first time period, re-establishing the circuit connection to provide the load voltage to the electric load“ in addition to other limitations recited therein.

Claim 11 is allowed because the prior art of record fails to disclose or suggest a surge protection device including the  limitation “wherein the lightning detection circuit is configured to monitor for lightning activity within the threshold distance for a first time period, and the disconnect circuit is configured to, in response to a determination that lightning has not been detected within the threshold distance during the first time period, 

Claim 18 is allowed because the prior art of record fails to disclose or suggest a surge protection device including the  limitation “wherein the lighting detection module comprises: an antenna; and a lighting detection circuit configured to: process signals received via the antenna; identify a lightning event within a threshold distance from the lightning detection module; and output an alert signal to the disconnect circuit in response to identifying the lightning event“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838